DETAILED ACTION
Response to Arguments
Applicant's arguments, with respect to Objection to Claims 1, 14 and 19, see p.13-14, filed on 3 June 2022 have been fully considered and are persuasive.  The previous Objection to Claims 1, 14 and 19 is withdrawn after Claims 1, 14 and 19 being amended.
Applicant's arguments, with respect to  Double Patenting Rejection, see p.14-15, filed on 3 June 2022 have been fully considered and are persuasive.  The previous Double Patenting Rejection is withdrawn after Terminal Disclaimer being amended and approved.
Applicant's arguments, with respect to 35 U.S.C. §112 and 103 rejections to Claims 1-20, see p.15-18, filed on 3 June 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §112(b) and 103 rejections to Claims 1-2 are withdrawn after related Claims being amended.
		
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the encode and the decode includes include transportation of processed Yxy data, wherein the processed Yxy data includes a first channel related to the luminance (Y), a second channel related to a first colorimetric coordinate (x) of the two colorimetric coordinates (x,y), and a third channel related to a second colorimetric coordinate (y) of the two colorimetric coordinates (x,y) as claimed in independent claims 1/14/18. The closest prior art, Stessen et al. (US 2017/0054989 A1), discloses transporting Y’u’’v’’. However, it fails to disclose transporting Y’xy in three different channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613